Citation Nr: 0821932	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-42 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection of an ear condition.  

2.  Entitlement to service connection of hearing loss.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected thoracic spine disability.  

4.  Entitlement to service connection of a right wrist 
disability.  

5.  Entitlement to service connection of a bilateral knee 
disability.  

6.  Entitlement to service connection of chest pains.  

7.  Entitlement to service connection of a lung condition.  

8.  Entitlement to service connection of a gastrointestinal 
disability, including claimed as secondary to an undiagnosed 
illness.  

9.  Entitlement to service connection of chronic fatigue 
syndrome (CFS) including claimed as secondary to an 
undiagnosed illness.  

10.  Entitlement to service connection of fibromyalgia and 
myalgias of the shoulders, elbows and hips, including claimed 
as secondary to an undiagnosed illness.

11.  Entitlement to service connection of depression, 
including claimed as secondary to service-connected 
disability. 

12.  Entitlement to service connection of post-traumatic 
stress disorder (PTSD).  

13.  Entitlement to service connection of tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).   

Procedural history

The veteran served on active duty from July 1985 until 
September 1998.  Service in Southwest Asia during the Gulf 
War is indicated by the evidence of record.  

In April 2004, the RO received the veteran's claim of 
entitlement to service connection for a thoracic spine 
disability, bilateral knee condition, chest pain, a lung 
condition, CFS and a psychiatric disability other than PTSD.  
The September 2004 rating decision denied the veteran's knee, 
chest, lung, CFS and psychiatric disability claims.  Service 
connection of a thoracic spine disability was granted and a 
noncompensable disability rating was assigned.  The veteran 
disagreed with the initially assigned rating and the denial 
of service connection for the remaining disabilities and 
initiated the appeal.  In November 2004, a 10 percent 
disability rating was assigned for the service-connected 
thoracic spine condition.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2004.

In February 2005, the RO received the veteran's claims of 
entitlement to service connection of an ear condition (which 
was separately developed as service connection for an ear 
condition, bilateral hearing loss and tinnitus), a right 
wrist disability, PTSD, a gastrointestinal disorder and 
myalgias.  In a June 2005 rating decision, service connection 
for each of these conditions was denied.  The veteran 
disagreed with the February 2005 decision and initiated an 
appeal.  The appeal was perfected by the timely submission of 
the rating decision in June 2006.  

In January 2008, the veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

Remanded issues

The issues of entitlement to service connection of chronic 
fatigue syndrome; fibromyalgia and myalgias of the shoulders, 
elbows and hips; depression; PTSD; and tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal

The veteran has asserted that he is unable to work due to the 
impact of his service-connected disabilities.  See transcript 
of the January 2008 hearing, at page 50.  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001). The matter of the informal claim of entitlement to 
TDIU is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, in 
January 2008 correspondence, the veteran withdrew claims of 
entitlement to service connection of an ear condition and 
entitlement to service connection of bilateral hearing loss.  
There remains no case or controversy to be decided.  

2.  The veteran's thoracic spine disability manifests as 
complaints of pain with essentially no limitation of motion 
and no clinical finding of fatigability, weakness or 
incoordination.  

3.  There is no currently diagnosed disability of the 
bilateral knees.  

4.  There is no currently diagnosed disability of the right 
wrist.  

5.  There is no currently diagnosed disability related to the 
veteran's complaints of chest pain.

6.  There is no currently diagnosed lung disability.

7.  A diagnosed disability which manifests as bowel 
complaints has not been shown by the competent medical 
evidence of record.  

8.  An undiagnosed illness has not been shown by the 
competent medical evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
denial of service connection for an ear condition have been 
met   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2007).

2.  The criteria for withdrawal of a substantive appeal of 
denial of service connection for bilateral hearing loss have 
been met   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2007).

3.  The criteria for an initial disability rating in excess 
of the currently assigned 10 percent for the veteran's 
service-connected thoracic spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).  

4.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

5.  A right wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

6.  A disability manifested by chest pains was not incurred 
in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007). 

7.  A lung disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

8.  A gastrointestinal disability, including as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of a 
variety of conditions,  several of which he contends are a 
result of an undiagnosed illness secondary to his military 
service in Southwest Asia.  In addition, he is seeking 
entitlement to an increased disability rating for his 
service-connected thoracic spine disability.    

As will be discussed below, two issues have been withdrawn by 
the veteran; the Board is denying the increased rating claim 
and service connection for five other claimed disabilities 
for reasons stated below; and the remaining five issues are 
being remanded for additional evidentiary and procedural 
development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated June 1, 2004 and March 25, 2005.  These letters advised 
the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in these letters that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letters specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  

In both the June 2004 and the March 2005 letters, the veteran 
was specifically notified to send or describe any additional 
evidence which he thought would support his claim.  The 
veteran was also specifically instructed that he should 
submit any additional evidence which he had in his possession 
which would support his claim.  See the June 1, 2004 letter, 
page 2 and the March 25, 2005 letter, page 2.  This request 
complies with the "give us everything you've got" 
requirements of 
38 C.F.R. § 3.159 (b) in that the veteran was informed that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in May 2006. The Dingess notice detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the SSOC as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the May 2006 Dingess notice 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice.  Because the veteran's claim was 
readjudicated in the August 2006 and again in February 2007, 
following the issuance of the May 2006 Dingess notice, the 
essential fairness of the adjudication was not affected.   
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In addition to the above, because the veteran's claims are 
being denied, elements (4) and (5) remain moot.

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the thoracic spine 
disability which is part of the instant case, the additional 
notice requirements recently set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), do not apply.  Specifically, 
once service connection has been granted, VA's VCAA notice 
obligations are fully satisfied and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA, in particular the 
distinction between the criteria for the assignment of 10 
percent and 20 percent disability ratings for his back 
disability.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

With respect to the issues which are being decided 
immediately below, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records as 
well as private treatment records which have been identified 
by the veteran.  The veteran has identified no other relevant 
medical treatment.  He was provided with a VA compensation 
and pension (C&P) examinations in February 2005 and in July 
2006.    

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran appeared at a Travel Board 
hearing in January 2008.     

1.  Entitlement to service connection of an ear condition.  

2.  Entitlement to service connection of hearing loss.  
Pertinent law and regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).



Analysis

The veteran has withdrawn his appeal as to these two issues 
by a written statement from his representative, which was 
signed and affirmed by the veteran and dated January 17, 
2008.  In that statement, which has been associated with the 
veteran's VA claims folder, he expressed his desire to 
terminate the current appeal as to entitlement to service 
connection of an ear condition and entitlement to service 
connection of hearing loss.  See also the hearing transcript, 
page 2.  

In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration. In essence, a "case or controversy" 
involving a pending adverse determination that the veteran 
has taken exception to does not currently exist.  See Shoen 
v. Brown, 6 Vet. App. 456, 457 (1994) [quoting Waterhouse v. 
Principi, 3 Vet. App. 473 (1992)].  Accordingly, the Board is 
without jurisdiction to review the appeal.  The appeal as to 
service connection of an ear condition and hearing loss is 
dismissed without prejudice.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected thoracic spine disability.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007). The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007). Separate 
diagnostic codes identify the various disabilities [Specific 
schedular criteria will be set for below in connection with 
each issue on appeal.]

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. See 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. See 38 C.F.R. § 4.59 (2007).

Assignment of diagnostic code

The veteran is currently assigned a 10 percent disability 
rating for a thoracic spine disability under Diagnostic Code 
5243 [intervertebral disc syndrome].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully reviewed the entire record, the Board 
believes that rating the veteran's service-connected thoracic 
spine disability under Diagnostic Code 5243  is not 
appropriate.  The veteran has not in fact been diagnosed with 
intervertebral disc syndrome.  This includes a May 2006 
private medical opinion and an April 2006 private 
chiropractic opinion.  The diagnosis contained in the medical 
reports is thoracic strain.  This was the diagnosed condition 
in service and this was the diagnosis applied by the February 
2005 VA examination.  

The Board finds, based on the medical evidence of record, 
that Diagnostic Code 5237 [lumbosacral strain] is the most 
appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

In any event, given the veteran's symptomatology both 
Diagnostic Code 5243 or Diagnostic Code 5237 call for the 
application of the General Rating Formula for Disease and 
Injuries of the Spine.  Intervertebral disc syndrome, may be 
alternatively rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), but in this case in addition to there being no 
intervertebral disc syndrome no incapacitating episodes have 
been documented.    

Accordingly, the veteran's thoracic spine disability will 
continue to be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  However, in view of the 
veteran's diagnosis,  Diagnostic Code 5237 will be assigned.  

Specific schedular criteria

For diagnostic codes 5235 to 5243, the General Rating Formula 
for Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 
30 degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. See 38 C.F.R. § 4.71a, Plate V and Note (2) to the 
General Rating Formula for Diseases and Injuries of the Spine 
(2007).

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected thoracic spine disability.  
Essentially, he contends that his symptoms, particularly 
pain, warrant the assignment of a higher disability rating 
than the currently assigned 10 percent.  

Schedular rating

In order to warrant the next higher 20 percent disability 
rating for the thoracic spine disability, there must be 
evidence of forward flexion of the lumbar spine of less than 
60 degrees or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

With respect to loss of range of motion, the veteran's 
chiropractor has termed this loss "moderate" and in June 
2006 indicated that flexion was limited to 45 degrees.  This 
would correspond with the assignment of a 20 percent 
disability rating.  
However, the Board finds that the June 2006 findings are not 
in conformance with the remaining evidence of record and are 
outweighed by the conclusions of the other examiners.  

On VA examination in February 2005 and again in July 2006, 
the veteran was found to have full flexion and full normal 
range of motion for his thoracolumbar spine.  Additionally, 
the May 2006 private opinion of Dr. X. referred to no loss of 
range of motion of the spine, finding only tenderness and 
terms his examination of the veteran as "essentially 
negative" for any objective symptomatology related to the 
service-connected spine disability.  

There is, in fact, no competent medical evidence, aside from 
the 2006 report of the chiropractor, which suggests that 
imitation of motion of the veteran's pine exists.
Thus, the chiropractor's  assessment of the severity of the 
veteran's back disability is at odds with the remaining 
evidence of record. 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board finds that the weight of the medical evidence is 
against the June 2006 chiropractor's report.  The Board 
places little weight of probative value on that report, which 
does not describe how the measurements were obtained and does 
not indicate a review of the history of the injury.  In 
contrast, the July 2006 VA examination report and the 
February 2005 VA examination reports both refer to review of 
the veteran's entire medical history, that is to say note a 
thorough and contemporaneous review of the veteran's entire 
file as contemplated by the regulation.  See 38 C.F.R. § 4.1 
(2007).  

Moreover, the findings of the VA examiners are congruent with 
the essentially negative findings elsewhere in the record, 
including the report of the veteran's private physician in 
May 2006 and the absence of any spinal pathology noted in the 
April 2005 Gulf War Registry examination.  

The Board also places relatively little weight of probative 
value on the opinion of the chiropractor vis-a-vis more 
highly trained examiners, to include a private physician See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].

In short, this one time in June 2006 finding does not warrant 
the assignment of the higher disability rating, especially in 
light of normal range of motion findings before and after, in 
February 2005 and July 2006 but loss of range of motion in 
June 2006.  The regulations specifically note that different 
findings will be obtained at different times.  However, the 
Board is required to determine the "consistent picture" of 
the disability after "reconciling" the various reports.  
See 38 C.F.R. § 4.2 (2007).  
In this case, the consistent picture shown in the report from 
Dr. X., the Gulf War Registry Examination in April 2005, the 
February 2005 VA examination and the July 2006 VA examination 
is that of a disability marked by subjective reports of pain 
and tenderness but without loss of the range of motion.  

With respect to muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, the same 
situation exists.  That is April 2006 and June 2006 
chiropractic records refer to muscle spasm on examination; 
however, such was not found at the February 2005 VA 
examination or the July 2006 VA examination or the June 2006 
private medical examination.  Once again, for reasons stated 
above, the Board discounts the findings of the chiropractor 
in light of the remaining medical evidence, which is utterly 
negative s to muscle spasm.   

Moreover, there has been no finding of abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal hypnosis as due to spasm in the private medical 
and chiropractic records or on VA examination or treatment.  

Accordingly, the criteria for the assignment of a 20 percent 
schedular disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine is not met.  

As the criteria for a 20 percent disability rating are not 
met the criteria for the still higher 40, 50 or 100 percent 
disability ratings are also manifestly not shown.  

DeLuca consideration

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2007).  See DeLuca, supra.

All the examiners indicated subjective reports of pain, the 
medical record does not show additional disability due to 
fatigability, incoordination or weakness.  In particular, the 
more recent July 2006 medical examination contained a 
specific determination that although there would be increased 
pain on use, there was no additional loss of function.  

There is no medical evidence to the contrary.  Although the 
veteran has reported constant subjective back pain, the 
record indicates that the pain is being managed 
conservatively.  Thus, there is no basis on which to assign a 
higher level of disability based on DeLuca factors.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected lumbar spine disability has warranted or 
approximated the criteria for assignment to a disability 
rating in excess of 10 percent at any time since the 
effective date of service connection, April 15, 2004.  With 
the exception of the 2006 chiropractic reports which the 
Board has discounted, the medical reports consistently show 
subjective complaints of pain with little or no limitation of 
spinal motion or functional loss.  Thus, the record on 
appeal, taken as a whole, shows a consistent level of 
disability. 

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, in the February 2007 SSOC the RO determined 
that an extraschedular rating was not warranted as to the 
veteran's spine disability.    

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the veteran's back disability such as to render the 
veteran's disability exceptional or unusual.  It appears that 
the veteran has not been hospitalized for the back 
disability.  

With respect to marked interference with employment, the 
veteran is unemployed, and he has asserted that his 
unemployment is due, in part, to his back condition.   
However, there is no specific evidence in the record that the 
veteran's back disability alone has caused a marked 
interference with employment, over and above that which is 
contemplated in the 10 percent disability rating which is now 
assigned.  See Thun v. Peake, U.S, Vet. App. No. 05-2066 
(April 23, 2007).  As was noted above, the veteran's service-
connected back disability does not result in any loss of 
range of motion of the veteran's back.  Moreover, the 
evidence of record shows that the veteran's primary barriers 
to employment include his mental health condition (which he 
asserts has caused irritability and time off work) and 
fatigue.    

In addition, there is not evidence of an exceptional or 
unusual clinical picture, or of any other factor which would 
call for extraschedular consideration.  Although the veteran 
may experience employment problems due to his service-
connected disability, these have been considered in assigning 
the schedular rating now in effect.   See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
veteran's service-connected thoracic spine disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2007).  
Therefore, referral of this case to appropriate VA officials 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board concludes that the evidence supports the assignment of 
a 10 percent disability rating for the spine disability for 
the entire period on appeal.  The benefit sought on appeal is 
denied.

4.  Entitlement to service connection of a right wrist 
disability.  

5.  Entitlement to service connection of a bilateral knee 
disability.  

6.  Entitlement to service connection of chest pains.

7.  Entitlement to service connection of a lung condition.

Because these issues involve the application of identical law 
to similar facts, and in the interest of economy, the Board 
will address them together. 

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

The veteran is seeking entitlement to service connection of 
disabilities of the right wrist and the bilateral knees, as 
well as for a lung condition and chest pains.  
He contends that he suffers from a disability of the right 
wrist as the consequence of a documented in-service injury to 
the wrist and with respect to his knees as a consequence of 
stress to his knees incurred during his participation in 
paratrooper training.  He also has complained of chest pain, 
both in service and after.  He has pointed to exposure to 
toxic substances during his service in the Persian Gulf.  

As noted above, service connection requires, at a minimum, a 
showing of current disability.  See Hickson and Brammer, 
supra.  

At the time of the veteran's July 1998 separation examination 
there was no diagnosed current disability of the right wrist 
or the knees.  No such disabilities are recorded in May 2006 
private medical opinion or the June 2006 chiropractor's 
opinion.  No disability of the right wrist or bilateral knees 
was found at the time of the February 2005 or the July 2006 
VA medical examination.  Full range of motion was found in 
the veteran's knees in the July 2006 VA examination, and x-
rays taken incident to the April 2005 Gulf War Registry 
examination found no arthritis or other abnormality of the 
veteran's right wrist or knees.  

With respect to chest pain, there has been no diagnosed 
condition which explains the veteran's complaints.  In 
addition, there is no evidence of any specific lung 
disability. 

The only evidence of any of the four claimed disabilities 
emanates from the veteran himself.  However, as a lay person 
without medical training he is not a source of competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Accordingly, his assertions do not 
overcome the utterly negative medical evidence.

The veteran has been accorded ample opportunity to provide 
medical evidence in support of his claims.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

In the absence of any currently diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  The benefits sought on 
appeal are therefore denied.  

8.  Entitlement to service connection of a gastrointestinal 
disability, including claimed as secondary to an undiagnosed 
illness.  

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection has been set out above and will not be repeated.



Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  See 38 C.F.R. 
§ 3.317(a)(2).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

Analysis

The veteran is also seeking entitlement to service connection 
of a gastrointestinal disability.  Essentially, he contends 
that he suffers from this condition as a part of an 
undiagnosed illness due to his service in the Southwest Asia.  

The Board will separately consider direct service connection 
as well as entitlement to service connection based upon an 
undiagnosed illness.  

Direct service connection

Although there are of record the veteran's reports of 
diarrhea and nausea, the medical evidence of record does not 
identify any diagnosed gastrointestinal disability, to 
include IBS.  Specifically, the veteran's private treatment 
records, VA treatment records, April 2005 Gulf War 
examination and the July 2006 VA examination do not include a 
diagnosed gastrointestinal condition.  Symptoms alone do not 
provide a basis for service connection.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).

In the absence of any currently diagnosed disability, service 
connection may not be granted on a direct basis.  See 
Degmetich, supra .

Persian Gulf War illness

Service connection for an undiagnosed illness manifestly does 
not require a diagnosis.  Indeed, if IBS or some other 
specific gastrointestinal disability had been diagnosed, the 
Persian Gulf regulations would be inapplicable. 



The competent and probative medical evidence of record is 
against a finding that  any of the veteran's gastrointestinal 
complaints (which apparently consist of intermittent and 
transitory nausea, heartburn and diarrhea) are in any way 
related to an undiagnosed illness contracted via Gulf War 
service.  

Although gastrointestinal complaints are considered among the 
signs or symptoms of undiagnosed illness 38 C.F.R. § 3.317, 
the medical evidence of record is clear that these signs are 
not chronic nor are manifest to a degree required by 
38 C.F.R. § 3.317.  Medical statements submitted by the 
veteran from his private chiropractor and private doctor 
contain only a one-time reference to heartburn.  
Significantly, both the April 2005 Gulf War Registry 
examination and the July 2006 VA examination failed to find 
that the veteran suffers from an undiagnosed illness which is 
exhibited by gastrointestinal signs and symptoms.  In 
particular, the veteran's reported gastrointestinal 
symptomatology and its frequency were noted and considered in 
the April 2005 Gulf War Registry Examination.  No undiagnosed 
illness and no chronic gastrointestinal disability were 
found.  

A review of the claims folder reveals that there is no 
competent medical evidence of record that supports the 
proposition that the veteran suffers from a chronic 
disability related to an undiagnosed illness.  The only 
evidence of record which supports this proposition emanates 
from the veteran himself.  As discussed elsewhere in this 
decision, this is not a competent source of medical evidence.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Accordingly, as the competent medical evidence of record is 
against a finding that the veteran's transitory digestive 
complaints constitute a chronic disability associated with an 
undiagnosed illness incurred during service in Southwest 
Asia, the provisions of 38 C.F.R. § 3.317 do not apply, and 
service connection cannot be established on that basis.  



Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disability.  The benefit sought on appeal is 
accordingly denied.


ORDER

The claim of entitlement to service connection for an ear 
disability is dismissed.

The claim of entitlement to service connection for bilateral 
hearing loss is dismissed.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected thoracic spine disability is denied.  

Entitlement to service connection of a right wrist disability 
is denied.  

Entitlement to service connection of a bilateral knee 
disability is denied.  

Entitlement to service connection of chest pains is denied.

Entitlement to service connection of a lung disability is 
denied.

Entitlement to service connection of a gastrointestinal 
disability, including claimed as due to an undiagnosed 
illness, is denied.  




REMAND

For the reasons set out below, the Board has determined that 
additional development is required before it may proceed to 
the merits of the remaining claims.  

9.  Entitlement to service connection of chronic fatigue 
syndrome, including claimed as secondary to an undiagnosed 
illness.  

10.  Entitlement to service connection of fibromyalgia and 
myalgias of the shoulders, elbows and hips, including claimed 
as secondary to an undiagnosed illness.

11.  Entitlement to service connection of depression. 

These issues present certain medical questions which cannot 
be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].

A review of the evidence [including VA examinations, the Gulf 
War Registry Examination, VA mental health treatment records 
and the opinions of the chiropractor] are somewhat 
contradictory and do not provide a clear basis for 
determining whether or not the veteran suffers from CFS or 
fibromyalgia. 
Moreover, the record is unclear as to whether or not the 
veteran's complained-of symptoms such as fatigue or sleep 
disturbance are part of his mental health condition or part 
of CFS or an undiagnosed illness. In addition, in May 2006 
the veteran's private physician opined that the veteran's 
depression may be attributable to his service-connected back 
condition or to possible fibromyalgia or chronic fatigue.  

Thus, the relationship among the claimed CFS, fibromyalgia 
and depression, if any, has not been established.  
Accordingly, the Board finds that medical opinion evidence 
concerning the symptoms, diagnoses and etiologies of the 
claimed conditions must be obtained.  

12.  Entitlement to service connection of PTSD.  

The veteran is also seeking entitlement to service connection 
of PTSD.  

On the record at the January 2008 hearing, the veteran 
described his claimed stressor.  Specifically, that between 
January 15, 1991 and February 28, 1991 he had service in 
Kuwait and witnessed the aftermath of combat and additionally 
that he was exposed to SCUD attacks while in Saudi Arabia.  
See the hearing transcript, pages 54-56.  

The Board finds that the record now contains evidence which 
may be submitted to the U.S. Army and Joint Services Records 
Research Center (JSRRC) to assist in researching their 
records.  Efforts must be made to do so.  

13.  Entitlement to service connection of tinnitus.  

Although a May 2005 VA audiology examination noted no 
tinnitus, a finding of "ringing in the ears" was noted on 
examination by Dr. X.  This is congruent with the reports 
contained in the April 2005 Gulf Registry Examination.  

The veteran's service medical records, including the July 
1998 reference audiogram noted that the veteran was routinely 
exposed to hazardous noise during service.  

Accordingly, the Board finds that additional medical evidence 
should be obtained to clarify the veteran's current 
diagnosis, if any, and its etiology.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007)

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should review the file and prepare 
a summary of the veteran's claimed 
stressors.  This summary, together with a 
copy of his DD 214, a copy of this remand, 
and all associated documents such as 
service personnel records, should be sent 
to JSRRC. That agency should be asked to 
provide any information that might 
corroborate the veteran's reported 
stressors.

2.  Following completion of the foregoing 
development, the veteran should be 
accorded an examination by a psychologist, 
who should ascertain whether PTSD 
and/or/with depression is currently 
manifested.  The examiner should review 
the veteran's claims folder.  If the 
examiner deems it to be necessary, 
psychological or other diagnostic testing 
should be performed.

If PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
form(s) the basis for that diagnosis, with 
specific consideration of any information 
from JSRRC.  If depression is diagnosed, 
the examiner should render an opinion, in 
light of the veteran's entire medical 
history, as to the relationship, if any, 
between any identified depression and the 
veteran's military service or any service-
connected disability.  

Additionally, the examiner should provide 
an opinion, insofar as is possible, as to 
which physical symptoms, if any, such as 
fatigue or muscle aches are attributable 
to the veteran's mental health condition.  

A copy of the examination report and 
opinion should be associated with the 
veteran's VA claims folder.

3.  VBA should schedule the veteran for a 
VA medical examination to determine 
whether of not the veteran has CFS, 
fibromyalgia, tinnitus, chest pains and 
the lungs.  The examiner should review the 
veteran's claims folder and issue an 
opinion with supporting reasons and bases 
as follows:  

    With respect to CFS and fibromyalgia, 
the examiner is asked to provide a 
diagnosis or rule out a diagnosis 
condition.  If the veteran's claimed 
symptoms such as fatigue and generalized 
aches and pains are due to an undiagnosed 
illness, the examiner should so specify.  
In addition, the examiner should express 
an opinion as to whether it is at least as 
likely as not that any diagnosed 
disability is causally related to the 
veteran's active service.  If in the 
examiner's opinion the claimed 
disabilities are related to another 
disorder, such as depression, this should 
be explained.      

    With respect to tinnitus, the examiner 
should state whether or not tinnitus 
currently exists and if so whether 
tinnitus is at least as likely as not 
related to service.    

If diagnostic testing and/or specialist 
consultations are deemed to be necessary 
by the examiner, such should be scheduled.  
An examination report should be prepared 
and associated with the veteran's VA 
claims folder.

4.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then review the record and readjudicate 
the veteran's claims. If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared. The veteran and his 
representative should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


